Citation Nr: 0740541	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-29 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1954 to 
October 1970. The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania, which denied the benefit sought 
on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
veteran's widow if further action is required.


REMAND

The appellant seeks service connection for the cause of death 
of the veteran, independent of the RO's finding that she is 
entitled to Dependency and Indemnity Compensation benefits 
under the provisions of 38 U.S.C.A §  1318. (West 2002). 

In Hupp v. Nicholson, No. 03-1668 (U.S. Vet. App. July 18, 
2007), the Court of Appeals for Veterans Claims (Court) held 
that in a claim for such benefits, VA's duty to notify under 
38 U.S.C.A § 5103(a) must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  

In a November 2003 letter, the RO advised the appellant that 
at the time of his death, the veteran was in receipt of 
service connection for specified disorders, and that in order 
to substantiate a claim of service connection for the cause 
of his death, the evidence would need to show a reasonable 
possibility that the service-connected disorders contributed 
to his death. These elements address elements (1) and (2) of 
the Court's mandatory advisements in Hupp, above. However, 
the RO's letter did not advise the appellant of element (3), 
pertaining to evidence and information required to 
substantiate the service connection for death claim based on 
a condition not yet service connected - here, the cause of 
death as listed on the veteran's death certificate as dated 
in September 2003 as cardiac arrest, cardiac arrhythmia, and 
coronary artery disease.  Other significant conditions 
contributing to death but not related to the underlying 
causes as listed above were cardiomyopathy and 
hypothyroidism. The claim will be remanded for a corrective 
VCAA notice to address the new court precedent.

Further with regard to VA's duty to assist, VA must obtain 
Social Security Administration (SSA), non-VA and VA medical 
records, and providing a VA medical examination or a medical 
opinion when necessary for an adequate determination.  See 
Duenas v. Principi, 18 Vet. App. 512 (2004); see also 
38 C.F.R. § 3.159. The law provides that VA has a duty to 
obtain all relevant VA and Governmental records prior to 
adjudication of a claim 38 U.S.C.A. § 5103A(c)(3); see Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (Observing that any VA 
treatment records that have been generated up to and 
including the date of the Board's decision, whether or not 
filed in the veteran's claims folder, are in the constructive 
possession of the Board and must be considered.

The veteran reported prior to his death that he was receiving 
Social Security disability benefits.  The veteran's wife also 
submitted a statement dated in July 2005 reporting that the 
veteran received treatment at VA medical facilities in 
Philadelphia and at a private facility, Deborah Heart and 
Lung Hospital.  Further, just prior to his death, the veteran 
was taken to Virtua Memorial Hospital of (Mt. Holly) 
Burlington County, New Jersey, where he died.  None of these 
records have been associated with the file.

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  Thus, the 
Board finds that the RO should obtain and associate with the 
claims file copies of all medical records underlying that 
determination, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) with respect to requesting records from 
Federal facilities.

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1. In accordance with the VCAA and the 
Hupp decision, above, the RO/AMC will 
advise the appellant of include (1) a 
statement of the conditions, if any, for 
which a veteran was service connected at 
the time of his or death; (2) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a previously 
service-connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service connected.  

2. The RO/AMC will obtain from VAMC all 
outstanding pertinent records of 
evaluation and/or treatment of, and 
hospitalization for, the veteran, 
specifically to include any records 
relating to the veteran's heart 
condition. The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records or 
responses received should be associated 
with the claims file.

3. The RO/AMC will request from SSA 
copies of all medical records 
underlying any decision awarding 
disability benefits to the veteran and 
any other determination.  In requesting 
these records, the RO should follow the 
current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.

4. The RO must contact the veteran's 
widow for a release (VA Form 21-4142) 
to obtain September 2003 medical 
records from Virtua Memorial Hospital 
of (Mt. Holly) Burlington County, New 
Jersey and medical records from Deborah 
Heart and Lung Hospital, where the 
veteran's widow maintains he received 
medical care.  The Board notes the RO 
contacted the veteran's widow 
approximately two months after the 
veteran's death in November 2003 and 
requested further information regarding 
Virtua Memorial Hospital records.  No 
response was received.  

5. After the records have been 
associated with the claims file, the 
RO/AMC will conduct any appropriate 
medical inquiry the RO/AMC deems 
necessary and appropriate, including if 
necessary a review of the claims folder 
by a VA cardiologist or other 
appropriately qualified physician. 

6.  The RO should take such additional 
development action as it deems proper 
with respect to the claim and follow 
any applicable regulations and 
directives implementing the provisions 
of the VCAA as to its notice and 
development. When the development 
requested has been completed, the case 
should again be reviewed by the RO on 
the basis of the additional evidence. 
If the benefit sought is not granted, 
the veteran's widow and her 
representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran's widow has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is advised that while no action is required of 
her until further notice is obtained, the Board takes this 
opportunity to advise her that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of the claim.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



